Name: Commission Regulation (EC) No 880/95 of 21 April 1995 amending Regulation (EEC) No 220/91 laying down detailed rules for the application of Regulation (EEC) No 1360/78 on producer groups and associations thereof
 Type: Regulation
 Subject Matter: farming systems;  agricultural structures and production;  accounting;  economic policy
 Date Published: nan

 22. 4. 95 1 EN Official Journal of the European Communities No L 91 /5 COMMISSION REGULATION (EC) No 880/95 of 21 April 1995 amending Regulation (EEC) No 220/91 laying down detailed rules for the application of Regulation (EEC) No 1360/78 on producer groups and associations thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Article 1 Having regard to Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 6 (3) thereof, In Article 1 of Regulation (EEC) No 220/91 , the following paragraph is hereby added : Whereas Council Regulation (EEC) No 1 765/92 (3), as last amended by the Act of Accession of Austria, Finland and Sweden, introduces, with effect from the 1993/94 marke ­ ting year, a new support system for producers of certain arable crops ; whereas that system comprises payments to compensate for loss of income resulting from the reduc ­ tion in institutional prices ; whereas certain producers are obliged to set aside a predetermined percentage of their arable land in order to be eligible under the system ; '3 . Notwithstanding paragraph 2, in respect of the products covered by Regulation (EEC) No 1765/92, the volume of production or turnover referred to in paragraph 1 shall be in respect of products actually marketed by the producers who are members of the producer group, increased : (a) in the event that the minimum limits in the Annex are fixed as a minimum volume of annual production : by the number of hectares of land set aside corresponding to the rotational set-aside obligation, multiplied by the average yield appli ­ cable to the product and to the region concerned, as defined by Regulation (EEC) No 1765/92, and in particular Article 3 (2) thereof ; (b) in the event that the minimum limits in the Annex are fixed as turnover : by the amount of the compensatory payments granted for the year in question pursuant to Regulation (EEC) No 1765/92 ; (c) in the case that the minimum limits in the Annex are fixed as the number of hectares : by the number of hectares of land set aside corresponding to the rotational set-aside obligation.' Whereas Commission Regulation (EEC) No 220/91 (4) determines the minimum cultivated area, turnover or volume of production which the producer groups or asso ­ ciations must have in order to be eligible for the aid provided for in Article 10 of Regulation (EEC) No 1360/78 ; Whereas the provisions of Regulation (EEC) No 220/91 should be revised in order to allow these groups and asso ­ ciations to continue to be eligible for the aid cited at the same rate as before the introduction of the new support system ; Whereas the system introduced by Regulation (EEC) No 1765/92 applies with effect from the 1993/94 marketing year ; whereas, therefore, this Regulation should apply with effect from the same date : Article 2 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structures and Rural Develop ­ ment, This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 166, 23. 6. 1978, p. 1 . ;2) OJ No L 338 , 31 . 12. 1993, p. 26. *) OJ No L 181 , 1 . 7. 1992, p. 12 . [4) OJ No L 26, 31 . 1 . 1991 , p. 15. It shall apply from 1 July 1993 . No L 91 /6 PEN Official Journal of the European Communities 22. 4. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1995. For the Commission Franz FISCHLER Member of the Commission